This action was originally filed in the district court of Payne *Page 300 
county, Okla., to enjoin the defendants from enforcing and collecting a judgment rendered by F.J. Springer, justice of the peace for Cushing district, Payne county, Okla.
A temporary order of injunction was issued by the court upon the sworn petition filed by the plaintiff, Creek County Gas Company, in the action. The defendants, F.J. Springer, justice of the peace, Joe Floyd, deputy sheriff, and constable, and James McCorkle, filed a motion to dissolve the temporary injunction. Defendants also filed verified answer to the petition filed by the plaintiff, and on the second day of November, 1918, the court entered an order dissolving the temporary injunction issued in the cause. Plaintiff in open court gave notice of appeal and requested the court to grant it an extension of time to make and serve case-made and to fix a bond to stay execution pending the appeal. The court entered an order granting the plaintiff 60 days within which to make and serve case-made, ten days for suggestions of amendments, and five days within which to settle same. The petition of plaintiff in error was filed in the Supreme Court on the 27th day of December, 1918. The plaintiff in error seeks to have this court review the action of the trial court in dissolving the temporary injunction granted in the cause. The defendants in error have filed a motion to dismiss the appeal of the plaintiff in error for the reason the petition in error was not filed in this court within 30 days, as provided by section 5266, Rev. Laws 1910.
This court has no jurisdiction to review the action of the trial court in dissolving the temporary injunction, for the reason that the petition in error was not filed in this court within the time prescribed by section 5266, Rev. Laws 1910, which limits the time to 30 days within which an appeal may be taken to reverse the order of the court dissolving a temporary injunction.
The rule is well established in this state that such appeal must be taken within 30 days from the date of the order sought to be reviewed. Ray v. Wade, 31 Okla. 616, 122 P. 169; Reynolds v. Phipps et al., 31 Okla. 788, 123 P. 1125; White v. Hooker, 47 Okla. 453, 148 P. 719; Orr et al. v. City of Cushing, 66 Okla. 153, 168 P. 223.
It is therefore ordered the appeal be, and the same is hereby, dismissed.
PITCHFORD, V. C. J., and KANE. JOHNSON, and MILLER, JJ., concur.
 *Page 1